DETAILED ACTION
Claims 1-10 and 20-26 are pending.

Election/Restrictions
In response to the Restriction Requirement mailed on 3 February 2021, applicant elected Invention Group I, claim 1-10. Applicant cancelled claims 11-19 in the non-elected group II, and amended to add claims 20-26. Election was made without traverse in the reply filed on 26 March 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Linear Compressor with Oil Cooling Circuit and an Oil Shield on an Internal Gas Vent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barito (US 2017/0211869).
Regarding claim 1, Barito discloses a sealed system for an appliance (seal system, compressor, abstract), comprising: a linear compressor (fig 5, linear compressor 400, par 0052) comprising a casing (casing 410, par 0033) extending along an axial direction (axial direction of piston reciprocation) from a first end portion (first end from piston mount side 460, par 0044) to a second end portion (second end toward discharge 417, par 0033), the casing comprising a cylinder assembly (cylinder 411, par 0049) 
Regarding claim 2, Barito discloses the sealed system of claim 1, wherein the linear compressor further comprises an oil shield (fig 5, conduit 500 and auxiliary conduit 502 acts as an oil shield by redirecting the flow of venting oil) disposed on the casing at the second end portion (auxiliary conduit is 
Regarding claim 3, Barito discloses the sealed system of claim 1, further comprising: a refrigerant conduit (fig 2-3, refrigeration system 60, compressed refrigerant discharge to condenser 66, 0018-0020) that extends between the linear compressor and the condenser (id.), the refrigerant conduit directing compressed refrigerant from the linear compressor to the condenser during operation of the linear compressor (id.), the oil outlet conduit directing lubrication oil from the linear compressor to the heat exchanger during operation of the linear compressor (fig 23, oil cooling circuit 200, par 0023-0025). 
Regarding claim 4, Barito discloses the sealed system of claim 1, wherein the linear compressor further comprises a pump (pump 480, par 0053-0057), the pump operable to urge a flow of lubrication oil from the linear compressor to the heat exchanger during operation of the linear compressor (id.). 
Regarding claim 5, Barito discloses the sealed system of claim 4, wherein the pump is disposed within the internal volume of the shell to urge lubrication oil from the internal volume to the oil reservoir (fig 5, par 0053-0057). 
Regarding claim 6, Barito discloses the sealed system of claim 1, further comprising: a discharge valve assembly (fig 4, 5; discharge valve 417, par 0033) mounted to the casing at the second end portion in front of the chamber along the axial direction, wherein the gas vent is disposed above the discharge valve assembly (fig 5 depicts this arrangement). 
Regarding claim 7, Barito discloses the sealed system of claim 6, wherein the linear compressor further comprises an oil shield disposed on the casing at the second end portion (fig 5, portions of conduit 500 and auxiliary conduit 502, both attached above the casing 410 and above discharge valve 417), the oil shield extending in front of the gas vent and over the discharge valve assembly to direct 
Regarding claim 8, Barito discloses the sealed system of claim 6, wherein the oil reservoir extends annularly about the axial direction (fig 5, portion of oil conduit 500 constituting an annular chamber around cylinder chamber 412, par 0055). 
Regarding claim 10, Barito discloses the sealed system of claim 1, wherein the gas vent defines a diameter smaller than the diameter of the oil exhaust (fig 5, auxiliary conduit 503 is depicted with a smaller diameter than conduit 500). 
Regarding claim 20, Barito discloses a sealed system for an appliance, comprising: a linear compressor (fig 5, linear compressor 400, par 0052) comprising a casing (casing 410, par 0033) extending along an axial direction (axial direction of piston reciprocation) from a first end portion (first end from piston mount side 460, par 0044) to a second end portion (second end toward discharge 417, par 0033), the casing comprising a cylinder assembly (cylinder 411, par 0049) defining a chamber (fig 4, compression chamber 412, near the discharge side 417, par 0032) proximal to the second end portion, and a piston (piston 414, par 0049) slidably received within the chamber of the cylinder assembly; a shell defining (shell 410, par 0032) an internal volume enclosing the linear compressor and lubrication oil (lubricating oil sump 482, par 0047) therein; a condenser (condenser 66, par 0059) in downstream fluid communication with the linear compressor to receive a compressed refrigerant (par 0059) therefrom; an oil outlet conduit (outlet conduit 500, par 0053) extending through the shell to the casing of the linear compressor; and a heat exchanger (oil cooling circuit 200, heat exchanger 210, par 0025, 0053-0054) spaced apart from the internal volume in fluid communication with the oil outlet conduit to receive lubrication oil from the linear compressor (id.), wherein the casing further defines an oil reservoir (fig 5, portion of oil conduit 500 constituting an annular chamber around cylinder chamber 412, par 0055), an oil exhaust (fig 5, portion of oil conduit 500 which carries oil from annular chamber 
Regarding claim 21, Barito discloses the sealed system of claim 20, further comprising: a refrigerant conduit (fig 2-3, refrigeration system 60, compressed refrigerant discharge to condenser 66, 0018-0020) that extends between the linear compressor and the condenser (id.), the refrigerant conduit directing compressed refrigerant from the linear compressor to the condenser during operation of the linear compressor (id.), the oil outlet conduit directing lubrication oil from the linear compressor to the heat exchanger during operation of the linear compressor (fig 23, oil cooling circuit 200, par 0023-0025; see claim 3)

Regarding claim 23, Barito discloses the sealed system of claim 22, wherein the pump is disposed within the internal volume of the shell to urge lubrication oil from the internal volume to the oil reservoir (fig 5, par 0053-0057; see claim 5). 
Regarding claim 24, Barito discloses the sealed system of claim 20, further comprising: a discharge valve assembly (fig 4, 5; discharge valve 417, par 0033) mounted to the casing at the second end portion in front of the chamber along the axial direction, wherein the gas vent is disposed above the discharge valve assembly (fig 5 depicts this arrangement; see claim 6).
Regarding claim 25, Barito discloses the sealed system of claim 20, wherein the oil reservoir extends annularly about the axial direction (fig 5, portion of oil conduit 500 constituting an annular chamber around cylinder chamber 412, par 0055; see claim 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Barito in view of Oh (US 6202791).
Regarding claim 9, Barito discloses the sealed system of claim 1. Barito does not disclose wherein the cylinder assembly further defines a groove extending annularly about the piston within the chamber, the groove being in fluid communication with the oil reservoir. 
Oh teaches an analogous linear compressor with an analogous cylinder oil reservoir (fig 4, cylinder oil cooling pocket 130) auxiliary oil pump (fig 4, oil supply unit 10) wherein the cylinder assembly further defines a groove extending annularly about the piston within the chamber (friction lubricating oil pocket 75, c 5 l 20), the groove being in fluid communication with the oil reservoir (cylinder cooling oil pocket 130 feeds friction lubricating oil pocket 75, c 4 ln 10-18). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the friction lubricating oil pocket as taught by Oh into the reciprocating piston of Barito in order to improve lubrication between piston and cylinder (Oh, c 5 l 15-20) thereby reducing friction contact between piston and cylinder.
Regarding claim 26, Barito discloses the sealed system of claim 20, Barito does not disclose wherein the cylinder assembly further defines a groove extending annularly about the piston within the chamber, the groove being in fluid communication with the oil reservoir. 
Oh teaches an analogous linear compressor with an analogous cylinder oil reservoir (fig 4, cylinder oil cooling pocket 130) auxiliary oil pump (fig 4, oil supply unit 10) wherein the cylinder assembly further defines a groove extending annularly about the piston within the chamber (friction lubricating oil pocket 75, c 5 l 20), the groove being in fluid communication with the oil reservoir .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references offer alternative interpretations of the claimed gas vent and oil shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746